UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2236


MICHAEL C. BUTTS,

                Plaintiff – Appellant,

          v.

MICHAEL B. DONLEY, Acting Secretary, Department of the Air
Force,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-01963-AW)


Submitted:   February 10, 2011             Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel K. Gebhardt, Charles W. Day, Jr., GEBHARDT & ASSOCIATES,
LLP, Washington, D.C., for Appellant. Rod J. Rosenstein, United
States Attorney, Melanie L. Glickson, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael C. Butts appeals the district court’s order

granting Defendant’s motion for summary judgment on his race and

age discrimination claims, brought pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2003 & Supp. 2010), and the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634

(West 2008 & Supp. 2010), and denying his Fed. R. Civ. P. 56(f)

motion for discovery.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm the district court’s

order.     See Butts v. Donley, No. 8:08-cv-01963-AW (D. Md. Aug.

28, 2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2